Exhibit 10.64

 

THERAVANCE, INC.

 

March 2, 2015

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

 

Re: Amendment / Clarification to Transition Services Agreement

 

Ladies and Gentlemen:

 

We refer to the Transition Services Agreement dated as of June 2, 2014 (“TSA”)
entered into between Theravance, lnc. (“ParentCo”) and Theravance Biopharma,
lnc. (“SpinCo”) (collectively, the “Parties”) in connection with the recent 2014
spin-off of SpinCo from ParentCo.

 

Capitalized terms used herein and not defined shall have the meaning given to
them in the TSA, as applicable. This letter sets forth the Parties’ mutual
agreement to amend and / or clarify certain provisions in the TSA, effective as
of July 1, 2014, as follows:

 

The fixed monthly fees of ParentCo Services and Spinco Services contained in
Schedule A and Schedule B of the TSA, respectively, are based upon pre-agreed
estimated hours and rates and shall remain in place (including the rate
increases to occur at times specified in the Schedules); and that in full
satisfaction of any additional hours incurred or to be incurred through
February 28, 2015, that ParentCo will make a one-time cash payment of $290,000
to SpinCo.

 

This letter amendment shall be deemed effective as of July 1, 2014. The TSA
remains in full force and effect as modified hereby. This letter amendment shall
be governed by and construed under the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California. This letter amendment and the TSA contain
all of the terms and conditions of the agreement between SpinCo and ParentCo
regarding the subject matter of this letter amendment, and there are no
representations or understandings between them except as are contained in this
letter amendment.

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the forgoing by signing the enclosed copy
of this letter amendment and returning it to the undersigned.

 

 

 

 

Yours truly,

 

 

 

 

 

/s/ Eric d’Esparbes

 

 

Eric d’Esparbes

 

 

Senior Vice President and Chief Financial Officer

 

 

Theravance, Inc.

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Renee D. Gala

 

 

Theravance Biopharma, Inc.

 

 

Renee D. Gala

 

 

Senior Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------